DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1 – 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Paragraph 4 of the instant specification discloses figures 1 – 5 as being prior art.  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  
The drawings are objected to because:
Fig 1A: Box 1A16 should be “Starch/gluten separation”.
Fig 1A: Box 1A17 should be “Liquefaction saccharification”.
Fig 2, 2A, 2B, 5, and 5C: Arrows should go from Fermentation to Liquefaction.
Fig 2A: Box 2A28 should be “DDGS dryer” without the space in DDGS.
  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figures 1 through 9 include reference numbers ranging from 1001 to 5C27.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 5C28 .  

Specification
The disclosure is objected to because of the following informalities: “to” should be added between “carbohydrate” and “lactic acid”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for two or more enzymes that digest the combination of fiber and protein, does not reasonably provide enablement for one enzyme that digests both fiber and protein.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to create and use the invention commensurate in scope with these claims. 

Test of Enablement
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term “undue experimentation,” it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). MPEP 2164.01. The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976).
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These Wands factors include, but are not limited to:
(A)    The breadth of the claims;
(B)     The nature of the invention;

(D)     The level of one of ordinary skill;
(E)     The level of predictability in the art;
(F)     The amount of direction provided by the inventor;
(G)     The existence of working examples; and 
(H)     The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

The review of each factor shows:
Claim 1 recites “digesting protein and fiber in a cake by using one or more enzymes”.  As such, claim 1 encompasses one enzyme that digests both protein and fiber.
The nature of the invention is one enzyme capable of digesting both protein and fiber.
The state of the prior art and (D) level of ordinary skill show one enzyme cannot perform both functions of catalyzing protein and fiber.  An extensive search showed that “a single enzyme tends to catalyze just one reaction or a set of closely-related reactions” [NPL – Truong-Son, Enzyme-Substrate Specificity, Paragraph 1].  The reaction to break the Carbon – Carbon bonds of fiber and the Carbon – Nitrogen bonds of protein are significantly different and therefore it is unlikely that one enzyme would be able to digest both protein and fiber.
(E)	Based on the Truong-Son reference, it is predictable that one enzyme is not able to digest both protein and fiber.
(F)	The instant specification does not provide instruction on how to perform both these actions with one enzyme.
(G)	A search of the literature found no working examples of this enzyme.
(H)	Because there are no known examples of an enzyme that digests both protein and fiber, significant experimentation would be required to create and enzyme with these traits.

	 Based on the content of the disclosure one would have to perform extensive experimentation to create an enzyme with the desired function. Therefore, weighing the Wands factors the disclosure 

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification lists xylanase, cellulase, amylase, protease, and phytase as enzymes that digest protein and fiber.  While xylanase, cellulose, and protease do digest either protein or fiber, amylase and phytase do not.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to create and use the invention commensurate in scope with these claims. 
The review of Wand factors shows:
Claim 3 recites “wherein the enzymes comprises xylanase, cellulase, amylase, protease, phytase, or a combination thereof.”  As such, claim 3 encompasses enzymes that digest protein or fiber.
The nature of the invention is a list of enzymes capable of digesting protein or fiber.
The state of the prior art and (D) level of ordinary skill show amylase and phytase are unable to digest protein or fiber.  An extensive search shows that amylase digests starch, which has α(1-4) and α(1-6) glycosidic bonds compared to fiber’s β(1-4) glycosidic bonds.  Phytase breaks down a phosphorous-based acid into organic phosphate.  [NPL – Imran, pg 38, 40, Abstract and β-Glucanase].  The bonds in phytate and starch are significantly different from those of protein and fiber.  Therefore it is unlikely that Phytase and Amylase would be able to digest either protein or fiber.
(E)	Based on the Imran reference, it is predictable that Amylase and Phytase are not able to digest either protein or fiber.
(F)	The instant specification does not provide instruction on how to use Amylase and Phytase to digest either protein or fiber.

(H)	Because there are no known examples of Amylase and Phytase digesting either protein or fiber, significant experimentation would be required to create Amylase and Phytase enzymes with these traits.

	 Based on the content of the disclosure one would have to perform extensive experimentation to create Amylase and Phytase enzymes with the desired function. Therefore, weighing the Wands factors the disclosure fails to provide sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because is it not clear how the steps relate to the preamble’s “wet milling or dry milling process”. The claim body does not recite steps performed in a “wet milling or dry milling process”. It is not clear whether the recited steps are performed in some un-recited stage of a “wet 
Claim 2 is indefinite because the meaning of the “adding exogenously” is not clear. In biological terms, the word “exogenously” means from outside a cell, tissue, or organism. The word also means originating from outside. In the present case, it is not clear whether the enzyme is an exogenous enzyme that is produces outside a cell or whether the enzyme is added from an un-recited source from an unestablished place (i.e., the claim does not establish what is inside. Therefore, one cannot determine what is outside versus what is inside).
Claim 4 is indefinite because the meaning of the phrase “wherein the enzyme is produced in the wet milling or dry milling process by propagating or growing one or more selected microorganisms” is not clear. As discussed in the rejection of claim 1, the claim does not recite steps performed in a “wet milling or dry milling process”. As such, it is not clear which part of “the wet milling or dry milling process” produces enzymes.  For the purposes of compact prosecution, the claim is being interpreted as microorganisms producing digestive enzymes at any point in the milling process so they are available during and after wet/dry milling.
Claim 9 calls for mixing an enriched syrup with a dry DDG but there is no antecedent for this abbreviation.  For the purposes of compact prosecution, DDG will be taken to mean Distiller’s Dry Grains.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Short (US-20050281792-A1).
Regarding claim 1, Short teaches a method of producing a dietary supplement in a wet milling process comprising the digesting of protein and fiber in a cake by using one or more enzymes, forming digested protein and fiber containing fractions of the protein and fiber and forming the probiotic animal feed.
Short teaches the combination of a protein, fiber, protease, cellulase, phytase, and probiotic microorganisms such as various Lactobacilli and Saccharomyces species [Paragraph 0033].  When these components are combined into a cake (where “cake” means “a block of compacted or congealed matter” according to the Merriam Webster Dictionary, and is taken to include the tablets of Paragraph 0033 of Short), the enzymes will begin to digest the fiber and protein with in the tablet/cake form of Short by virtue of being in contact with each other.  This will result in digested protein and fiber fractions that are combined with probiotics to create animal feed.  
Furthermore, Short teaches that phytase compositions can be added to steeping corn or sorghum kernels in water with sulfur dioxide.  The steeping can be interrupted by an intermediate milling process [Paragraph 0347].  Because of the steeping process in water, it is assumed that a wet milling process would be used.  The combining of phytase compounds with wheat and corn waste products is known in the art to be used in the production of animal feed, including wet milled corn [Paragraph 0028].  It is reasonable to conclude that the product of steeping and milling with a phytase compound would be used as animal feed.
Regarding claim 2, Short teaches the creation of a dietary supplemental by combining protein, fiber, protease, cellulase, phytase, and probiotic microorganisms as shown above.  The act of combining must mean the enzymes were added exogenously.
Regarding claim 3, Short teaches the enzymes used are cellulase, protease, and phytase [Paragraph 0033].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Short, as evidenced by Duan (US-20060154353-A1).
Regarding claim 4, Short teaches that probiotic microorganisms such as various Lactobacilli and Saccharomyces species are added to the dietary supplement [Paragraph 0033].  Duan teaches proteases are derived from microorganisms such as bacteria and fungi of which Lactobacilli and Saccharomyces are examples [Paragraph 0027].  These microorganisms will produce enzymes as they propagate when added to a growth medium.
Short does not teach the use of the dietary supplement in the milling process.

It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to use the dietary supplement of Short in the wet milling process.  This would introduce microorganisms that produce proteases to the wet milling process.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Short as applied to claim 1 above, and further in view of Lee (US-20150223493-A1).
Regarding claims 5 and 6, Short does not teach the breaking of bonds between proteins and fiber using a grinding mill during digestion or the type of grinding mill to be used.  Bonds is being understood to mean the connection between the primarily protein-containing germ and the fiber-containing husk. 
Lee teaches the use of a milling device to break the cell walls of agriculture waste, releasing proteins from the cellulose cell walls, which are made mostly of fiber.  The grinding mill used can be a pin mill [Paragraph 0021].  The cellulose is then sent to be made into alcohol, animal bedding, or feed stock, while the protein is coagulated and used as part of solid animal feed [Figure 1].  Lee discloses that any milling device may be used, including a pin mill, as long as it is capable of breaking cell walls.
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify the Short reference to include separating the protein from fiber so as to divert the two components to different endpoints with different purposes.  Use of the pin mill for the separation would be obvious as it is an alternative with predictable results.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Short as applied to claim 1 above, and further in view of Dale (US-20120183643-A1).
Regarding claim 7, Short does not teach adding probiotics to digested protein and fiber.

It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify the Short reference to include adding probiotics to digested protein and fiber (as shown by Dale above)to separate the oil from the other components.
Claim 8 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Short as applied to claim 1 above, and further in view of Aurandt (US-20170058300-A1).
Regarding claim 8, Short does not teach forming an enriched syrup by adding one or more enzymes or one or more microorganisms to the digested protein and fiber.
Aurandt teaches forming an enriched syrup by adding microorganisms to Distiller’s Wet Grains (DWG) [Paragraph 0088].  DWG is the solid fraction left over after fermentation and distillation and is made of protein and fiber that was not digested.  The instant specification defines enriched syrup as being made by adding microorganisms to DWG [Paragraph 0048].  Aurandt discloses using enriched syrup to increase the protein concentration of a stream isolated from the spent grains of a fermentation process [Paragraph 0089].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify the dietary supplement of Short with the enriched syrup and DWG of Aurandt to increase the protein concentration of a stream isolated from the spent grains of a fermentation process.
Regarding claim 9, Short does not teach mixing a dry DDG with the enriched syrup.
Aurandt teaches mixing a dry Distiller’s Dry Grains (DDG) with the enriched syrup as this increases the protein concentration of a stream isolated from the spent grains of a fermentation process [Paragraph 0088 – 0089].

Regarding claims 10 – 14, these claims limit the absorber of claim 9.  Since the limitations of claim 9 were address using dry DDG, it is not required that the further limitations of the non-selected group via subsequent dependent claims 10 – 14 be met.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Short as applied to claim 1 above, and further in view of VacMaster (NPL – VacMaster).
Regarding claim 15, Short does not teach extending the shelf life of solid probiotic animal feed by excluding air in the probiotic animal feed of a solid form.
VacMaster teaches extending the shelf life of solid animal feed by excluding air in the animal feed of a solid form i.e. vacuum sealing dry dog food to keep it fresh for a longer period of time [pg 2, Paragraph 4].  
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify the probiotic animal feed of Short to include excluding air in the animal feed of a solid form to extend its shelf life.
Claims 16 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Short and VacMaster as applied to claim 15 above, and further in view of California (NPL – California) as evidenced by Carrier (NPL – Carrier).
Regarding claim 16, Short and VacMaster do not teach forming a probiotic animal feed into a pellet by drying under a low temperature in a dryer.
California teaches cooling food pellets leaving the pellet mill chamber with a temperature from up to 190°F to 15°F above atmospheric temperature [pg 8, Coolers].  This is accomplished by using a horizontal cooler that carries pellets on a moving belt that slowly passes over a stream of cooling air [pg 
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to form the probiotic animal feed of Short and VacMaster into the pellets of California to create feed that is easier to handle, more palatable, and usually result in improved feeding results compared to non-pelleted feed, as well as withstanding moderately rough handling and retaining or enhancing the nutritive value.
Regarding claim 17, Short and VacMaster do not teach drying an outside surface of a pellet, forming a protective layer of the pellet while keeping inside moist so that an amount of probiotic culture stays alive inside of the pellet.
Any wet substance being exposed to a stream of air will dry on the outside before the inside.  If the food pellets are removed from a fluid bed dryer before the inside has fully dried, the inside will remain moist and the probiotic cultures inside the pellet will remain alive.
Regarding claim 18, Short and VacMaster do not teach the use of a fluidizing bed dryer.
California teaches using a horizontal cooler that carries pellets on a moving belt that slowly passes over a stream of cooling air [pg 9, Paragraph 4].  This machine is a fluid bed dryer, as evidenced by Carrier [pg 1, Paragraph 1].  This type of dryer dries the pellets and prevents them from sticking together unlike a vertical dryer which can cause congealing [pg 9, Paragraph 4].    
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify the dietary supplement of Short and VacMaster with the fluidizing bed dryer of California to prevent pellets from sticking together as they dry.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688.  The examiner can normally be reached on M-R 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791      

/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791